Title: To Thomas Jefferson from Edmund Bacon, 3 May 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.May 3rd 1822Iwent down last evening and Secured the Grindstone Mr Dawson has a fresh supply Just arrive Ishall send the one at this place by the first cart or waggon that goes from here towards the shopSince our conversation yesterday Ihave been uneasy. fearing that at the begining of the fall that you will have no certainty of sending down flour. for the want of water. by the first of September would be a Plenty of time to have flour ready from the growing Crop  it. will require so little to pay me that I hope you would have it. in your Power to raise the small sum required by the 10th of September Should Iperchase land in this part of the country I can and certainly would with pleasure give you such time as should soot your convenience. but altho I have taken a yeare to try if Icould soot myself here in land I am now quite doubtfull I shall not succeed. this month is the end, of the time that will admit. of my further trial in virginia should Inot be able to soot myself in this present month with land I shall then finally and conclusesively cross the Mississippi I mean after court to set out and properly examin through the county. to see what Ican do haveing made arrangements with Mr Randolph for my son to attend to my business at home in my absence—as my decision will be during your absence from this place Ihave been thinking it. might be as well if you would. consider what time will best soot you for Payment should I suceed in a perchase in the county. and. I will make arrangements accordingly. but. should I not be able to perchase here and of necessary have to leave virginia at the fall you can form as correct an Idea of my condition in that case as I am able to State to go a thousand Miles and leave matters of importance here unsettled, the man is not in this world that are more disposed to consider your interest and accomodation more sincerely than myself. but at the same time sir Ihave a family of 20 in number and without a home and if I had every dollar Justly. due me from all who are in my debt it. is a scant, potion in makeing out your conclusinon of it. should be not objectionable Iwill thank you to settle up our accounts up to Sepr 10.Yours SincerelyE. Bacon